Per Curiam.
The plaintiff brought this action against the named defendant and Margaret and Nicholas P. G-alotti to recover damages for per*700sonal injuries sustained on June 13, 1964, when an automobile driven by the named defendant in which the plaintiff was a passenger was struck from the rear by an automobile owned by Margaret Gfalotti and driven by Nicholas P. Gfalotti. The case was tried to the court, which concluded that the collision was caused by the negligence of both operators, and it rendered judgment against all the defendants. The named defendant alone has appealed.
We have examined the record and have concluded that the named defendant is not entitled to the changes in the finding requested by him and that the court could reasonably have concluded that he was negligent and that his negligence, as well as the negligence of Gfalotti, was a proximate cause of the collision, which resulted in injuries to the plaintiff.
There is no error.